Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art of record cited by the Applicants and by the Examiner, do not teach or suggest either alone or in combination the underlined limitations as follow:
  A communication method, comprising:
receiving, by a  session management function+packet data unit control plane gateway (SMF+PGW-C) entity , a session management request message from an access and mobility management function (AMF) entity, wherein the session management request message requests to establish a 5G system session for a terminal apparatus, and the session management request message comprises indication information that indicates that current condition supports establishment of an evolved packet system (EPS) session for the terminal apparatus,  obtaining, by the (SMF+PGW-C) entity after receiving the indication information, quality of service (QoS) control information of the EPS session; and sending, by (SMF+PGW-C) entity, session management response message including the QoS control information of the EPS session to the AMF entity, as indicated in independent claim 21. 

Independent claims 29, 34 and 39 have similar subject matter and allowed for similar reasons.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        5/20/2022